Name: Commission Regulation (EC) No 1597/97 of 30 July 1997 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  Europe;  European construction
 Date Published: nan

 No L 216/58 fENl Official Journal of the European Communities 8 . 8 . 97 COMMISSION REGULATION (EC) No 1597/97 of 30 July 1997 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic Whereas Regulation (EC) No 3066/95 provided for auto ­ nomous, transitional measures to adjust the agricultural concessions covered by the Europe Agreements concluded between the European Communities and their Member States, of the one part, and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic respectively, of the other part, from 1 January 1996 until the entry into force of the Additional Protocols; whereas that Regulation was extended until 31 December 1997 by Council Regulation (EC) No 2490/96 (^j whereas, because of the time needed for the requisite procedures, the Additional Protocols to the Europe Agreements, for which negotiations have been concluded, will not enter into force on 1 July 1997; whereas, as a result, Regulation (EC) No 3066/95 was amended by Regulation (EC) No 1 595/97 so as to permit the results of the negotiations to be applied in advance as regards the agricultural sector; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and trans ­ itional adjustment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotia ­ tions (*), as last amended by Regulation (EC) No 1 595/97 (6), and in particular Article 8 therof, Whereas Commission Regulation (EEC) No 584/92 (8), as last amended by Regulation (EC) No 111 5/97 (9) lays down detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements; whereas that Regulation should be amended to take account of the amendment of the measures for milk products provided for by Regulation (EC) No 3066/95; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 584/92 is hereby amended as follows:(&lt;) OJ No L 319 , 21 . 12. 1993, p. 1 . (2 OJ No L 319, 21 . 12 . 1993, p. 4. f3) OJ No L 341 , 30 . 12 . 1994, p. 14 . (4) OJ No L 341 , 30 . 12. 1994, p. 17 . Is) OJ No L 328 , 30 . 12 . 1995, p. 31 . (6) See page 1 of this Official Journal . 0 OJ No L 338 , 28 . 12 . 1996, p . 13 . (8) OJ No L 62, 7 . 3 . 1992, p. 34. M OJ No L 163, 20 . 6 . 1997, p. 1 . 8 . 8 . 97 I EN I Official Journal of the European Communities No L 216/59 1 . Article 2 is replaced by the following: 'Article 2 With effect from 1 July 1997 the quantities referred to in Annex I shall be spread out as follows:  25 % during the period 1 July to 30 September,  25 % during the period 1 October to 31 December,  25 % during the period 1 January to 31 March,  25 % during the period 1 April to 30 June.' 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1997. For the Commission Franz FISCHLER Member of the Commission A N N E X A N N E X I A. Pr od uc ts or ig in at in g in Po la nd No L 216/60 | EN | Official Journal of the European Communities 8 . 8 . 97 O rd er n u m b er C N co de Pr od uc t de sc rip tio n (') Ra te of du ty ap pl ic ab le (% of M FN du ty )( 2) A nn ua l qu an tit ie s F ro m 1. 7 . 19 97 to 30 .6 . 19 98 (to nn es ) F ro m 1. 7 . 19 98 to 30 .6 . 19 99 (to nn es ) F ro m 1. 7 . 19 99 to 30 .6 .2 00 0 (to nn es ) F ro m 1. 7 .2 00 0 on (to nn es ) 09 .4 81 3 04 02 10 19 04 02 21 19 0 4 0 2 21 99 Sk im m ed -m ilk po w de r W ho le m ilk po w de r W ho le m ilk po w de r 20 5 50 0 5 75 0 6 00 0 6 25 0 09 .4 81 4 0 4 0 5 10 11 04 05 10 19 0 4 0 5 10 30 0 4 0 5 10 50 0 4 0 5 10 90 04 05 20 90 Bu tte r an d da iry sp re ad s 20 1 54 0 1 61 0 1 68 0 1 75 0 09 .4 81 5 0 4 0 6 C he es e an d cu rd 20 3 08 0 3 22 0 3 36 0 3 50 0 B. 1. Pr od uc ts or ig in at in g in th e C ze ch R ep ub lic O rd er n u m b er C N co de Pr od uc t de sc rip tio n (') Ra te of du ty ap pl ic ab le (% of M FN du ty )( 2) A nn ua l qu an tit ie s F ro m 1. 7 .1 99 7 to 30 .6 . 19 98 (to nn es ) F ro m 1. 7 .1 99 8 to 30 .6 . 19 99 (to nn es ) F ro m 1. 7 . 19 99 to 30 .6 .2 00 0 (to nn es ) F ro m 1 .7 .2 0 0 0 on (to nn es ) 09 .4 61 1 0 4 0 2 10 19 04 02 21 19 0 4 0 2 21 91 Sk im m ed -m ilk po w de r W ho le m ilk po w de r W ho le m ilk po w de r 20 2 53 0 2 64 5 2 76 0 2 87 5 09 .4 61 2 04 05 10 11 0 4 0 5 10 19 04 05 10 30 04 05 10 50 B u tt er 20 1 10 0 1 15 0 1 20 0 1 25 0 09 .4 61 3 0 4 0 6 C he es e an d cu rd 20 1 76 0 1 84 0 1 92 0 2 00 0 B. 2. Pr od uc ts or ig in at in g in th e Sl ov ak R ep ub lic O rd er n u m b er C N co de Pr od uc t de sc rip tio n (') Ra te of du ty ap pl ic ab le (% of M FN du ty )( 2) A nn ua l qu an tit ie s F ro m 1 .7 . i9 97 to 30 .6 .1 99 8 (to nn es ) F ro m 1 .7 .) 99 8 to 3 0 .6 . 19 99 (to nn es ) F ro m 1. 7 . 19 99 to 30 .6 .2 00 0 (to nn es ) F ro m 1. 7 .2 00 0 on (to nn es ) 09 .4 61 1 0 4 0 2 10 19 0 4 0 2 21 19 04 02 21 91 Sk im m ed -m ilk po w de r W ho le m ilk po w de r W ho le m ilk po w de r 20 1 32 0 1 38 0 1 44 0 1 50 0 0 9 .4 6 1 2 0 4 0 5 10 11 04 05 10 19 04 05 10 30 04 05 10 50 B u tt er 20 66 0 69 0 72 0 75 0 09 .4 61 3 0 4 0 6 C he es e an d cu rd 20 1 54 0 1 61 0 1 68 0 1 76 0 C. Pr od uc ts or ig in at in g in H un ga ry O rd er n u m b er C N co de Pr od uc t de sc rip tio n (') Ra te of du ty ap pl ic ab le (% of M FN du ty )( -') A nn ua l qu an tit ie s F ro m 1. 7 . 19 97 to 30 .6 . 19 98 (to nn es ) F ro m 1. 7 . 19 98 to 30 .6 . 19 99 (to nn es ) F ro m 1. 7 . 19 99 to 30 .6 .2 00 0 (to nn es ) F ro m 1. 7 .2 00 0 on (to nn es ) 09 .4 73 1 04 02 10 M ilk an d cr ea m ,i n po w de r, gr an ul es or ot he r so lid fo rm s, of a fa t co nt en t, by w ei gh t, no t ex ce ed in g 1,5 % Ex em pt 33 0 3 4 5 36 0 3 7 5 09 .4 73 2 04 06 90 29 K as hk av al E C U 1 91 0 /t 20 0 20 0 20 0 20 0 09 .4 73 3 04 06 C he es e an d cu rd 20 2 20 0 2 30 0 2 4 0 0 2 50 0 8 . 8 . 97 1 EN | Official Journal of the European Communities No L 216/61 (') De sp ite the rul es for the int erp ret ati on of the co mb ine d no me nc lat ur e, the wo rdi ng of the pro du ct de scr ipt ion sh ou ld be co ns ide red as ind ica tiv eo nly sin ce the ap pli ca bil ity of the sy ste m of pre fer en ce si sd ete rm ine d by the sco pe of the CN co de s. W he re ex CN co de s are ind ica ted ,t he ap pli ca bil ity of the sy ste m of pre fer en ce s is de ter mi ne d by the CN co de an d the co rre sp on din g de sc rip tio n tak en tog eth er . (2) W he re the re is a mi nim um mo st- fav ou red -na tio n du ty the mi nim um du ty ap pli ca ble is eq ua l to the mi nim um du ty mu ltip lie d by the pe rce nta ge ind ica ted in thi s co lum n.'